This case was reversed by my brethren, evidently, because of a charge read by the court, not in this case, but on the impanelment of petit juries for the several weeks of court, from which the special venire in this case was drawn, though the opinion also suggests that the court should have given appellant's requested instruction on communicated threats in connection with self-defense. Possibly it was intended to base the reversal on both of said grounds. I have previously stated my views in regard to a charge of this character. See Attaway v. State, 41 Tex.Crim. Rep.. Concede, however, that the charge here complained of, in its criticism of the defense of apparent danger and reasonable doubt, was a disparagement of such defenses, and an enunciation of incorrect legal principles, yet I fail to see how said charge could possibly have operated to the injury of appellant. As stated before, said charge was not read to the jury on the trial of this case, but had previously been read on the impanelment of petit juries for the several weeks of the term of court. It is true, some of the special veniremen heard the charge read; but they were all examined as to this matter, and each of them stated on oath that he would be governed in the trial of the case by the charge given by the court in the case, and, if there was any antagonism in the principles announced in the charge previously read by the judge and the one given them in the case, that they would not be governed by that, but by the charge given in the case. More than this, I have been unable to discover in this record any communicated threats. I fail to see in the circumstances attending the homicide any apparent danger. Indeed, there is no self-defense in the case. The only real defense was that it was manslaughter, because of alleged previous insulting conduct of deceased towards the wife of appellant. Aside from this, the case is presented without any extenuating circumstances. Appellant was seeking deceased for the purpose of killing him, rode up behind him, and shot him in the back. Appellant himself testified (and this is all the evidence, so far as I am advised from the record, as to *Page 140 
any demonstration) that: When he rode up, "Harshaw was on horseback, had his hand to his side, and jerked round. I killed Harshaw because he made that demonstration, and was on that road that morning. I do not know if I would have killed him if he had not made that demonstration." Again he says: "I was paying no attention. If Harshaw had a gun or a cannon, it was all the same to me. Harshaw was going along that road in front of me. I did not lope. I trotted right along. I had to overtake him." And again he says: "I did not go there for no good purpose. I expected to have a fight. I had been informed of it, and went there fixed for it. When I saw Harshaw first, he was probably 100 yards ahead of me. I was going faster than he." From other witnesses we are informed, in consonance with appellant's own testimony, that appellant on that morning was seeking deceased; that when he saw him he pursued and overtook him, and shot him in the back. According to the declarations of deceased, appellant shot before he saw him. This is the character of self-defense proved. The court gave a charge on self-defense which was correct. But appellant was not entitled, according to my view, to a charge on this subject at all; and, if the court had committed an error in the charge, it would not have been to his injury. To say, then, that some expressions of the court on some other occasion, in charging the petit juries or the grand jury, or a charge in some other case, because it may have been erroneous, as announcing incorrect legal principles, should be cause for reversing this case does not occur to me to be sound doctrine. Even an erroneous charge, given in the case, on self-defense, would not have been hurtful to appellant, because he was not entitled to a charge on that subject. According to my view, the jury gave credence to the only defense appellant had, which was manslaughter, and I believe the judgment ought to be affirmed.